Exhibit 10.8
EXECUTION VERSION




FOURTH INCREMENTAL ASSUMPTION AGREEMENT
FOURTH INCREMENTAL ASSUMPTION AGREEMENT, dated as of April 3, 2017 (this
“Agreement”), by and among DXC Technology Company (formerly known as Everett
SpinCo, Inc.), a Nevada corporation (the “Company”), and the incremental lenders
party hereto (in such capacity, collectively, the “Incremental Lenders” and
each, individually, an “Incremental Lender”) and consented to, with respect to
the New Lenders (as defined below) only, and accepted by Citibank, N.A., as
administrative agent (the “Agent”) for the Lenders party to the Credit Agreement
referred to below.
W I T N E S S E T H:
WHEREAS, the Company, each lender from time to time party thereto (the
“Lenders”), the Designated Subsidiaries from time to time party thereto and the
Agent are parties to that certain Amended and Restated Credit Agreement dated as
of October 11, 2013, as amended by Amendment No. 1 to the Credit Agreement dated
as of April 21, 2016, Amendment No. 2 to the Credit Agreement dated as of June
21, 2016 and Waiver and Amendment No. 3 to the Amended and Restated Credit
Agreement dated as of February 17, 2017 and as supplemented by Incremental
Assumption Agreement dated as of June 15, 2016, Second Incremental Assumption
Agreement dated as of July 25, 2016, Third Incremental Assumption Agreement
dated as of December 30, 2016 and Assumption Agreement and Joinder dated as of
April 3, 2017 (as further amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) (capitalized terms not otherwise defined in this Agreement have the
same meanings assigned thereto in the Credit Agreement);
WHEREAS, the Company has, by notice to the Agent delivered pursuant to Section
2.20 of the Credit Agreement, requested incremental commitments (the
“Incremental Commitments”) in an aggregate principal amount of $740,000,000; and
WHEREAS, on March 27, 2017, each of Bank of America, N.A., Royal Bank of Canada
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., each as a Lender under the Credit
Agreement, assigned $25,000,000 of its Tranche A Commitments under the Tranche A
Facility to Mizuho Bank, Ltd.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Incremental Lenders and the Incremental Commitments. Pursuant to
Section 2.20 of the Credit Agreement and subject to the satisfaction or waiver
of the conditions to effectiveness of this Agreement set forth in Section 4 of
this Agreement:
(a)    Each Incremental Lender severally agrees to provide Incremental
Commitments in the principal amount for such Incremental Lender set forth on
Schedule A hereto. The aggregate principal amount of the Incremental Commitments
being provided by all of the Incremental Lenders pursuant to this Agreement is
$740,000,000.
(b)    The Incremental Commitments set forth on Schedule A hereto shall have
terms identical to the terms of the Tranche A Commitments outstanding under the
Credit Agreement immediately prior to the Effective Date that have a Commitment
Termination Date of January 15, 2022 (including, without limitation, with
respect to the maturity date, pricing, mandatory prepayments and voluntary
prepayments) and shall otherwise be subject to the provisions of the Credit
Agreement and the other Loan Documents. On and after the Effective Date, each
reference to (x) a “Tranche A Commitment” or “Tranche A Commitments”


1
    

--------------------------------------------------------------------------------




or (y) a “Tranche A Advance” or “Tranche A Advances” in the Credit Agreement or
herein shall be deemed to include the Incremental Commitments and any
Incremental Advances made in respect of the Incremental Commitments established
pursuant to this Agreement and all other related terms will have correlative
meanings.
(c)    Each of the parties hereto hereby agrees that the Agent may take any and
all action as may be reasonably necessary, including the effecting of notional
assignments between Incremental Lenders and other Tranche A Lenders of
outstanding Tranche A Advances to ensure that, after giving effect to this
Agreement, all Incremental Advances, when originally made, are included in each
Borrowing of outstanding Advances under the Tranche A Facility on a pro rata
basis.
SECTION 2.    Amendment to the Credit Agreement.
(a)    From and after the Effective Date, Schedule I to the Credit Agreement is
hereby replaced in its entirety with Schedule I hereto.
SECTION 3.    Representations and Warranties. By its execution of this
Agreement, the Company hereby represents and warrants to the Incremental Lenders
that:
(a)    the representations and warranties set forth in Article IV of the Credit
Agreement are correct in all material respects (except those representations and
warranties qualified by materiality, which shall be true and correct) on and as
of the Effective Date, as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates only to an
earlier date, in which case it was correct in all material respects (except
those representations and warranties qualified by materiality, which shall be
true and correct) as of such earlier date; and
(b)    on and as of the Effective Date, no Event of Default or Potential Event
of Default shall have occurred and be continuing or would result from the
effectiveness of the Incremental Commitments.
SECTION 4.    Conditions of Effectiveness of the Incremental Commitments. This
Agreement shall become effective on the date (the “Effective Date”) when (unless
otherwise agreed among the Incremental Lenders and the Company, and consented to
by the Agent (such consent not to be unreasonably withheld or delayed)) each of
the following conditions shall have been met:
(a)    the Agent shall have received:
i.
an executed counterpart of this Agreement from the Company, the Agent and each
Incremental Lender or, as to any Incremental Lender, evidence satisfactory to
the Agent that such Incremental Lender has executed this Agreement;

ii.
copies of the resolutions of the Board of Directors of the Company, approving
this Agreement, certified as of the Effective Date by the Secretary or an
Assistant Secretary of the Company;

iii.
a favorable opinion of William L. Deckelman, Jr., Esq., General Counsel of the
Company, dated the Effective Date;



2
    

--------------------------------------------------------------------------------




iv.
a certificate of an authorized officer of the Company, dated the Effective Date,
stating that the representations and warranties of the Company contained in
Section 3 of this Agreement are correct; and

v.
a notice from the Company requesting the Incremental Commitments and satisfying
the requirements set forth in Section 2.20(a) of the Credit Agreement;

(b)    the Merger shall have been consummated prior to or substantially
simultaneously with the effectiveness of this Agreement;
(c)    since April 1, 2016, there has not been any material adverse change in
the business, financial condition or operations of the Company and its
subsidiaries, taken as a whole; and
(d)    as of the Effective Date, the aggregate Commitments under the Credit
Agreement shall not exceed $4,000,000,000.
SECTION 5.    Acknowledgment of New Lender. Each of ING Bank N.V., Dublin Branch
and TD Bank, N.A. (collectively, the “New Lenders” and each, a “New Lender”) (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be a Lender under Section
9.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 9.07(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its
Incremental Commitments, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by its Incremental Commitments and either it, or the Person
exercising discretion in making its decision to provide its Incremental
Commitments, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received, or has been accorded
the opportunity to receive, copies of the most recent financial statements
delivered pursuant to Section 5.01(b) thereof and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to provide its Incremental Commitments and (vi)
it has, independently and without reliance upon the Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and to provide
its Incremental Commitments; and (b) agrees that (i) it will, independently and
without reliance on the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
SECTION 6.    Reference to and Effect on the Credit Agreement and the other Loan
Documents.
(a)    On and after the Effective Date, each reference in the Credit Agreement
to (i) “this Agreement,” “hereunder,” “hereof” or words of like import referring
to the Credit Agreement, and each reference in any other Loan Document to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Agreement and (ii) each Incremental Lender (x) shall become a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents
and (y) shall have a “Tranche A Commitment” under the Credit Agreement.


3
    

--------------------------------------------------------------------------------




(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.
(d)    On and after the Effective Date, this Agreement is subject to the
provisions of Section 9.01 of the Credit Agreement and constitutes a Loan
Document.
SECTION 7.    Costs and Expenses. The Company agrees to pay promptly on demand
all reasonable costs and out-of-pocket expenses of the Agent (in its capacity as
such) in connection with the preparation, execution, delivery and
administration, modification and amendment of this Agreement (including, without
limitation, the reasonable fees and out-of-pocket expenses of a single counsel
for the Agent with respect thereto and with respect to advising the Agent as to
its rights and responsibilities hereunder) in accordance with the terms of
Section 9.04 of the Credit Agreement.
SECTION 8.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
SECTION 10.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.
[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
DXC TECHNOLOGY COMPANY, as the Company
By:
/s/ H.C. Charles Diao
 
Name: H.C. Charles Diao
 
Title: Senior Vice President, Finance and Corporate Treasurer








Lloyds Bank plc, as an Incremental Lender
By:
/s/ Daven Popa
 
Name: Daven Popa
 
Title: Senior Vice President Transaction Execution Category A



[for Lenders requiring two signature blocks]
By:
/s/ Erin Walsh
 
Name: Erin Walsh
 
Title: Assistant Vice President Transaction Execution Category A





TD BANK, N.A., as an Incremental Lender
By:
/s/ Mark Hogan
 
Name: Mark Hogan
 
Title: Senior Vice President





PNC Bank, National Association., as an Incremental Lender
By:
/s/ Bremmer Kneib
 
Name: Bremmer Kneib
 
Title: Senior Vice President





Commerzbank AG, New York Branch, as an Incremental Lender
By:
/s/ James Boyle
 
Name: James Boyle
 
Title: Director
 
By:
/s/ Anne Culver
 
Name: Anne Culver
 
Title: Assistant Vice President







ING Bank N.V., Dublin Branch., as an Incremental Lender
By:
/s/ Sean Hassett
 
Name: Sean Hassett
 
Title: Director




By:




/s/ Padraig Matthews
 
Name: Padraig Matthews
 
Title: Vice President







The Royal Bank of Scotland plc., as an Incremental Lender
By:
/s/ Jonathan Eady
 
Name: Jonathan Eady
 
Title: Vice President





WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Incremental Lender
By:
/s/ Karen H. McClain
 
Name: Karen H. McClain
 
Title: Managing Director













    
BARCLAYS BANK PLC, as an Incremental Lender
By:
/s/ Christopher Aitkin
 
Name: Christopher Aitkin
 
Title: Assistant Vice President















Sumitomo Mitsui Banking Corporation as an Incremental Lender
By:
/s/ James D. Weinstein
 
Name: James D. Weinstein
 
Title: Managing Director



THE BANK OF NOVA SCOTIA, as an Incremental Lender
By:
/s/ Diane Emanuel
 
Name: Diane Emanuel
 
Title: Managing Director





JPMORGAN CHASE BANK N.A., as an Incremental Lender
By:
/s/ Peter B. Thauer
 
Name: Peter B. Thauer
 
Title: Managing Director

Consented to (with respect to the New Lenders only)
and Accepted By:
CITIBANK, N.A., as Agent
By:
/s/ Susan M. Olsen
 
Name: Susan M. Olsen
 
Title: Vice President












SCHEDULE A


INCREMENTAL COMMITMENTS




Name of Incremental Lender
Incremental Commitments
Lloyds Bank plc
US$180,000,000.00
TD Bank, N.A.
US$125,000,000.00
PNC Bank, National Association
US$105,000,000.00
Commerzbank AG New York Branch
US$80,000,000.00
ING Bank N.V., Dublin Branch
US$70,000,000.00
The Royal Bank of Scotland plc
US$55,000,000.00
Wells Fargo Bank, N.A.
US$45,000,000.00
Barclays Bank PLC
US$25,000,000.00
Sumitomo Mitsui Banking Corporation
US$25,000,000.00
The Bank of Nova Scotia
US$25,000,000.00
JPMorgan Chase Bank, N.A.
US$5,000,000.00
Total
US$740,000,000.00




Schedule I


LENDERS’ COMMITMENTS


Lender
Tranche A Commitment
Tranche B Commitment
Swing Line Commitment
Bank of America, N.A.


US$220,000,000.00




US$55,000,000.00




US$100,000,000.00


Lloyds Bank plc


US$255,000,000.00




US$20,000,000.00




US$100,000,000.00


Mizuho Bank, Ltd.


US$228,333,333.34




US$46,666,666.66




US$100,000,000.00


Royal Bank of Canada


US$275,000,000.00


 


US$100,000,000.00


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


US$220,000,000.00




US$55,000,000.00




US$100,000,000.00


Citibank, N.A.


US$145,000,000.00




US$55,000,000.00




US$200,000,000.00


Barclays Bank PLC


US$140,000,000.00




US$35,000,000.00


 
Commerzbank AG, New York Branch


US$155,000,000.00




US$20,000,000.00


 
PNC Bank, National Association


US$160,000,000.00




US$15,000,000.00


 
Sumitomo Mitsui Banking Corporation


US$175,000,000.00


 
 
The Bank of Nova Scotia


US$140,000,000.00


 
 
Danske Bank A/S


US$125,000,000.00


 
 
Goldman Sachs Bank USA


US$125,000,000.00


 
 
JPMorgan Chase Bank, N.A.


US$98,000,000.00




US$27,000,000.00




US$100,000,000.00


TD Bank, N.A.


US$125,000,000.00


 
 
The Royal Bank of Scotland plc


US$108,666,666.66




US$16,333,333.34


 
Wells Fargo Bank, National Association


US$90,000,000.00




US$35,000,000.00


 
Capital One


US$70,000,000.00


 
 
Commonwealth Bank of Australia
 


US$70,000,000.00


 
DBS Bank Ltd.
 


US$70,000,000.00


 
ING Bank N.V., Dublin Branch


US$70,000,000.00


 
 
Standard Chartered Bank


US$55,000,000.00




US$15,000,000.00


 
The Bank of New York Mellon


US$70,000,000.00


 
 
U.S. Bank, National Association


US$70,000,000.00


 
 
Scotiabank Europe plc
 


US$35,000,000.00


 
   Total Commitments:
US$3,120,000,000.00
US$570,000,000.00
US$800,000,000.00







4
    